Citation Nr: 1615334	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for scars, residuals of right knee laceration.

3.  Entitlement to service connection for lumbar spine disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee restrain with degenerative joint disease and status-post medial meniscectomy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran had active duty service from July 1984 through July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, among other issues, granted service connection for left knee strain, status-post partial medial meniscectomy, with a non-compensable (zero percent) disability rating, effective August 25, 2008, and denied service connection for claimed bilateral hearing loss, right knee scar, and lumbar spine strain.  The Veteran perfected a timely appeal in which he asserted entitlement to a compensable disability rating for his left knee disability and continued to assert entitlement to service connection for bilateral hearing loss, right knee scars, and a lumbar spine disorder.  Original jurisdiction was transferred subsequently to the RO in Philadelphia, Pennsylvania.

In the course of development, the Philadelphia RO issued an October 2014 rating decision which granted a higher 10 percent initial disability rating for left knee strain, status-post partial medial meniscectomy with degenerative joint disease, effective August 25, 2008.  Notwithstanding that partial grant, the Veteran has indicated his intention to continue his appeal for a still higher disability rating.  Accordingly, the Board maintains jurisdiction over the issue concerning the rating to be assigned for the Veteran's left knee disability.  The Veteran is presumed to be seeking the maximum available benefit for that disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of the Veteran's entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in either ear pursuant to 38 C.F.R. § 3.385.

2.  The evidence is in relative equipoise as to the question of whether a scar on the Veteran's right knee was sustained during active duty service.

3.  The Veteran's left knee restrain with degenerative joint disease, status-post medial meniscectomy has been manifested primarily by chronic pain, stiffness, crepitus, occasional flare-ups of symptoms precipitated by activity, painless flexion to no less than 120 degrees, and full and painless extension to zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for scars, residuals of right knee laceration, are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.3 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee restrain with degenerative joint disease and status-post medial meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In relation to the issue of the Veteran's entitlement to service connection for residual scars from right knee laceration, no further action concerning notice or development of that issue is necessary given the favorable action taken below.  

Regarding the issues of the Veteran's entitlement to service connection for bilateral hearing loss and an initial disability rating in excess of 10 percent for left knee restrain with degenerative joint disease and status-post medial meniscectomy, a September 2008 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for both claimed disabilities.  That notification would apply to the "downstream" issue of entitlement to a higher initial disability rating for the service-connected left knee disability.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been proven, thereby rendering section 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, and lay statements have been associated with the claims file.  The Veteran was afforded VA examinations of his claimed right knee scar and hearing loss in March 2009 and April 2010 respectively.  VA examinations of the Veteran's left knee were conducted in March 2009, April 2010, and January 2016.  The aforementioned examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed hearing loss and right knee scar and the current symptoms and impairment associated with the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In that regard, service connection depends generally on an evidentiary showing of three elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be awarded for certain listed chronic diseases on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Though hearing loss disability is not a disease listed expressly under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  Hence, where the Veteran's hearing loss disability is described in the evidence as being sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Evidence that relates a current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Bilateral Hearing Loss

In addition to the foregoing general service connection principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department records show that the Veteran did sustain acoustic trauma during service from noise related to his duty as a structural maintenance mechanic.  Nonetheless, the evidence in this case simply does not show that the Veteran has ever had disabling hearing loss, as defined under 38 C.F.R. § 3.385, in either ear.

The service treatment records show that the Veteran underwent frequent audiological testing over the course of his active duty service, including as part of a hearing conservation program associated with his specialty as a structural maintenance mechanic.  The audiometric data from those tests do not show audiometric pure tone findings that are consistent with disabling hearing loss.

Records for post-service VA treatment received by the Veteran from March 2009 through May 2014 make no reference to any complaints of hearing loss, and moreover, do not indicate any post-service treatment or evaluation related to the Veteran's hearing.

In April 2010, the Veteran was afforded a VA examination during which he reported loss of hearing acuity.  Notwithstanding the Veteran's complaints, speech recognition tests performed via Maryland CNC word list revealed speech recognition abilities of 98 percent in his right ear and 100 percent in his left ear.  Again, demonstrated pure tones did not indicate disabling hearing loss pursuant to 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
10
10
15
15
25

Service connection requires evidence that establishes that the veteran currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is sympathetic to the Veteran's assertions regarding the loss of his hearing acuity.  Nonetheless, in the absence of evidence showing that the Veteran's hearing loss rises to the level of being a disability as defined under 38 C.F.R. § 3.385, the Veteran's claim for service connection for bilateral hearing loss disability must be denied.  

Although the Veteran is certainly competent to report his observations as to his own senses (i.e., loss of hearing acuity), he is not competent to provide the opinion that his level of hearing difficulty rises to such severity to as be considered a hearing loss disability.  To reiterate, in order for hearing loss to be considered a disability for VA purposes, hearing impairment must, by regulation, satisfy a minimum threshold level of impairment.  That degree of impairment is determined through application of specific audiometric tests prescribed by the regulations.  Under the circumstances, the Veteran's assertions regarding hearing difficulty are not sufficient to establish a hearing loss disability, and are significantly less probative than the audiometric data obtained from repeated audiometric tests.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

In sum, the evidence shows that the Veteran does not have disabling hearing loss in either ear.  For that reason, he is not entitled to service connection for bilateral hearing loss, and this appeal is denied.  

	B.  Scars, Residuals of Right Knee Laceration

The Veteran alleges in his claim submissions that he has a scar on his right knee that is residual from a laceration sustained during service at Castle Air Force Base during the spring of 1985.

Service treatment records show that the Veteran was treated for complaints of right knee pain.  Notably, those records do not mention any findings of scars on the knee.  It is unclear from the records as to whether the omission of such mention reflects the absence of any scars, or alternatively, is simply an omission on the part of the person creating the record.

The post-service VA treatment records associated with the claims file make no mention of any complaints, findings, or diagnoses related to a scar on the Veteran's right knee.  During a March 2009 VA examination, the Veteran reported again that he sustained a scar on his right knee in an injury sustained as Castle Air Force Base.  An examination at that time did reveal the presence of a scar, measuring three centimeters by one centimeter, on the Veteran's right knee.  Notably, no opinion was given as to the cause or etiology of the scar.

The Board finds that the evidence is in relative equipoise as to the question of whether the scarring noted during the March 2009 VA examination was sustained by the Veteran during service.  Where a scar is a physical manifestation that is susceptible to observation, the Veteran is competent to provide probative statements as to the onset and duration of the claimed scar on his right knee.  In conjunction with the same, the record does not contain any evidence that affirmatively contradicts the Veteran's assertions that his scar was sustained during service.  

Again, the Board is mindful that service treatment records related to treatment of the Veteran's right knee make no express reference to a scar.  Still, it is unclear from the record as to whether the absence of such mention reflects the actual absence of any scarring.  To that end, given the nature of the Veteran's right knee complaints at that time (i.e., indicating the existence of an internal abnormality), it is conceivable to the Board that the medical examination conducted at that time would have focused primarily upon findings of any internal derangement, rather than findings of a superficial injury.  Given the same, it is equally conceivable that a scar on the right knee may have been present at that time, but simply not noted in the treatment notes.

In view of the foregoing, the evidence is in relative equipoise as to the question of whether the Veteran's right knee scar was sustained during service.  Having resolved reasonable doubt as to that question in the Veteran's favor, the Board concludes that the criteria for service connection for scars, residuals of right knee laceration, are met.  Service connection for that disability is granted.

III.  Initial Disability Rating for Left Knee

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings is to be applied, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Again, when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the weight of the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

As discussed in the introduction, the Veteran's left knee disability has been rated as 10 percent disabling, effective from August 25, 2008, the date on which the Veteran's original claim for service connection was received by VA.  The rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  The hyphenated diagnostic code in this case indicates that the Veteran's left knee disability was rated in accordance with DC 5010, based upon the presence of pain and diminished left knee flexion under DC 5260.

DC 5010 provides the criteria for rating disabilities due to traumatic arthritis and instructed that such disabilities are to be rated under the same criteria as DC 5003, which addresses degenerative arthritis.  Under DC 5003, arthritis is to be rated based upon limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the demonstrated loss of motion corresponds to a non-compensable disability rating under the applicable rating code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260, which provides the criteria for ratings based upon loss of leg flexion, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

In evaluating the Veteran's left knee disability, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other potentially applicable criteria in this case are available under DC 5261, which provides the criteria for rating knee disabilities based upon demonstrated loss of leg extension.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, normal range of motion for the knee is defined by VA as being from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  As discussed below, however, the evidence does not show that the Veteran's left knee disability has been manifested at any time by symptoms or manifestations that warrant consideration of the foregoing criteria.

Still other rating criteria for knee disabilities are available under DC 5257, which are applicable to disabilities due to recurrent subluxation or lateral instability of the knee.  As also discussed below, despite subjective complaints by the Veteran of catching and giving way in his knee, there is no objectively observed evidence of actual left knee instability shown either during physical examination or clinical stability testing.  Accordingly, the Board assigns more probative value to the objective testing that does not show instability.  Under the circumstances, the criteria under DC 5257 also do not apply in this case.

Mindful of the applicable criteria under DCs 5260 and 5261, the Board turns to the relevant evidence in the record.  In that regard, the Veteran was afforded a VA examination of his left knee in March 2009.  At that time, he reported ongoing pain after prolonged standing and walking, stiffness, and instability.  The Veteran did not report episodes of dislocation, or the use of an assistive device.  He reported also that he experienced infrequent flare-ups of his symptoms, but stated that such flare-ups did not appear to be productive of any additional limitation of motion.  Occupationally, he reported that he was employed as a mental health counselor and could perform prolonged walking with some left knee pain.  In terms of general function, he reported that he was able to perform all of his daily activities, with some pain.

An examination of the knee revealed flexion to 120 degrees and extension to zero degrees.  No pain was noted during motion.  Repetitive motion tests were not productive of additional symptoms or loss of motion.  No evidence of instability or laxity was observed.  Similarly, the examiner noted no evidence of genu varum or genu valgum deformity.  Three scars, residual from arthroscopic surgery, were observed over the Veteran's left knee, each measuring one centimeter by one centimeter.  

VA treatment records document complaints of left knee pain.  An October 2009 treatment record indicates that an examination of the left knee revealed full flexion and extension.  Subsequent records do not indicate any additional clinical findings pertinent to the Veteran's left knee.

Concurrent with the foregoing VA treatment, the Veteran was afforded a second VA examination of his left knee in April 2010.  Again, he reported left knee pain, stiffness, giving way, and mild flare-ups that were precipitated by activity.  In terms of general function, he reported that he was able to stand for periods of up to one hour and walk without any limitation.  The Veteran reported that he remained employed on a full-time basis as a psychiatry technician and denied missing any time from work due to his left knee symptoms.

A physical inspection of the knee revealed no evidence of deformity.  The Veteran's gait was normal and no evidence of abnormal weightbearing was observed.  There was no evidence of ankylosis, and demonstrated left knee motion included painless flexion to 133 degrees and painless and full extension to zero degrees.  Repetitive motion tests indicated the presence of pain in the knee, however, there was no additional loss of motion or function.  X-rays of the left knee were taken and indicated mild narrowing of the left lateral patellofemoral joint space.

Overall, the examiner determined that the Veteran's left knee disability mildly impaired the Veteran from performing chores, exercise, and sports; however, did not present any impairment in shopping, recreation, travel, feeding, bathing, dressing, toileting, grooming, and driving.

During a third VA examination conducted in January 2016, the Veteran reported that his left knee pain appeared to be present more than half of the days in the week.  He reported also that his left knee appeared to be "catching" more frequently.  He denied swelling.  Still, he reported that he remained capable of performing a lot of walking without any problems at his job.  Again, he denied needing to miss any time from work because of his knee.

On examination, the Veteran demonstrated painless left knee motion that included flexion to 130 degrees and extension to zero degrees.  Repetitive motion tests again were not productive of additional symptoms or loss of motion or function.  Crepitus was noted; however, there was no evidence of localized pain or tenderness over the knee or of pain during weightbearing.  Tests for joint stability showed no evidence of instability.  Although the examiner noted the Veteran's history of left knee surgery during service in 1999, contrary to the previous examination, the examiner noted that there were no scars on the Veteran's left knee.  X-rays of the left knee were interpreted as showing no evidence of degenerative or traumatic arthritis.
In terms of function, the examiner opined that the Veteran's left knee disability did not impact his ability to perform his occupational tasks (i.e., standing, walking, lifting, and sitting).  

The evidence shows that throughout the course of the appeal period, the Veteran had left knee motion which included full and painless extension to zero degrees and painless flexion to no less than 120 degrees.  Notably, repetitive motion tests performed over the course of the appeal period have not indicated any further loss of motion or additional loss of function after repetitive motion.  In view of the same, the Veteran is not entitled to a disability rating higher than 10 percent for his left knee arthritis under DC 5260.  Similarly, the criteria for a higher disability rating, or an additional disability rating on the basis of demonstrated loss of extension, also are not met under DC 5261.

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in his left knee.  Nonetheless, given the extent of left knee motion shown by the Veteran on objective examination during throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of left leg flexion or extension to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that a 10 percent disability rating under DC 5010 already contemplates an otherwise non-compensable degree of limitation of motion verified by objective evidence of symptoms such as painful motion.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the impairment caused by the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extra-schedular disability rating is warranted.  First, the Board must determine whether the evidence presents such a disability picture that is so exceptional that the available schedular disability ratings for that service-connected disability are inadequate.  Second, if the schedular disability rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

Applying the first prong under Thun, the Board finds that the evidence in this case does not show that the disability picture associated with the Veteran's left knee is so exceptional that the contemplated schedular rating is inadequate.  In that regard, there is no indication in the record that the Veteran's disability has necessitated frequent in-patient treatment or surgery, nor is there evidence that the disability has interfered to a significant degree with the Veteran's ability to perform ordinary activities or occupational duties.  As discussed above, higher disability ratings are available under the applicable rating codes; however, the Veteran's left knee disability has not been productive of the symptoms, manifestations, or functional loss required for higher disability ratings under any of the applicable rating criteria.  By virtue of the same, it cannot be said that the available schedular rating for the Veteran's left knee disability is inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's left knee disability are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
The Board has also considered whether "staged" disability ratings for the Veteran's knee disability are warranted by the evidence.  In that regard, the record does not contain any evidence that contradicts the findings expressed in the VA examination reports, nor does it contain any evidence that indicates a material change over the course of the appeal period in the Veteran's symptoms and overall functioning.  As such, there is no basis for considering staged disability ratings in relation to the Veteran's left knee disability.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's left knee restrain with degenerative joint disease and status-post medial meniscectomy.  To that extent also, this appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for scars, residuals of right knee laceration, is granted.

An initial disability rating in excess of 10 percent for left knee restrain with degenerative joint disease and status-post medial meniscectomy is denied.


REMAND

In relation to the Veteran's claim for service connection for a lumbar spine disorder, the Veteran was afforded a VA spine examination in March 2009.  That examination yielded a diagnosis of lumbar spine strain which the examiner opined was not related to the Veteran's active duty service.  The examiner's rationale, however, was incomplete because it failed to acknowledge the Veteran's full and complete in-service history of back pain and corresponding in-service treatment.  Also, an apparent miscommunication between the VA medical facility and the Veteran resulted in the Veteran failing to report for the scheduled x-ray appointment.
In view of the deficiencies noted above, in October 2015, VA sought a medical opinion concerning the nature and etiology of the Veteran's claimed back disability.  The opining VA physician expressed that, although the Veteran likely sustained a low back strain during service, the Veteran's in-service injury likely resolved.  As rationale, the examiner placed weight on the fact that the Veteran denied having any back problems during VA treatment in October 2009.  Hence, the VA physician opined, the evidence subsequent to service does not suggest continuous or chronic back pain that dates back to the Veteran's period of active duty service.

The October 2015 opinion is insufficient because the VA physician's rationale is based on an incorrect factual premise.  In that regard, the VA physician is correct in pointing out that an October 2009 VA treatment record notes no complaints of back complaints.  However, the VA physician did not note or comment upon the fact that the Veteran did report back problems during the March 2009 VA examination, conducted seven months before the October 2009 VA treatment cited by the Veteran.  Accordingly, a key factual basis for the VA physician's rationale, that the record shows no evidence of post-service complaints, is incorrect.  In the absence of any discussion as to the significance of the Veteran's complaints during the March 2009 VA examination, the rationale provided in the October 2015 opinion is incomplete.

The Board also observes that where arthritis is shown to have manifest to a compensable degree within one year from separation from service, service connection for arthritis may be presumed.  38 C.F.R. § 3.309(a).  Here, in view of the fact that the Veteran has a documented in-service history of back problems and in view of the fact that the Veteran filed his claim only 13 months after his separation from service, lumbar spine x-rays could be helpful in this case.  

Prior to arranging the examination ordered above, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his back since May 2014.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:
1.  The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his back since May 2014.  All VA treatment records dated from May 2014 to the present should be associated with the claims file.

2.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA spine examination to determine the nature of his current back disorder, and, whether the diagnosed disorder was sustained initially during active duty service, or, resulted from an injury or event that occurred during active duty service.  The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran made multiple complaints of back problems at various times during his active duty service, and also, that he now alleges that he has had chronic back pain that dates back to his period of active duty service.

All appropriate tests and studies, to include x-rays and other radiological study deemed necessary, should be performed.  Diagnoses pertinent to the Veteran's claimed back condition should be rendered.  Upon review of the record and examination of the Veteran, the examiner should also provide opinions as to the questions posed below:

For each diagnosed spine disorder, is it at least as likely as not (at least a 50 percent probability) that the diagnosed disorder began during, or is otherwise etiologically related to, the Veteran's active duty service?

The examiner is asked to consider the various in-service back complaints noted in service treatment records dated in March 1999, February 2000, January 2003, and in his 2006 Post-Deployment Health Assessment.

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


